Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Inoue et al.				:
Application No. 15/301,654			:		
Int’l Filing Date: December 16, 2014		:		Decision on Petitoin
Patent No. 10,611,876				:
Issue Date: April 7, 2020			:
Attorney Docket No. 3273-0419PUS1	:
	

This is a decision on the petition filed December 2, 2020, which is being treated as a petition under 37 C.F.R. § 1.181 requesting issuance of duplicate letters patent.

The petition is granted.

The Office issued the patent on April 7, 2020.  The petition establishes the patent was not received at the Office of address.  Therefore, the requested relief is granted.

The Office of Data Management will be informed of the instant decision and duplicate Letters Patent will be issued in due course.

Telephone inquiries related to the petition should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  Any questions concerning delays in the issuance of the duplicate Letters Patent should be directed to the Application Assistance Unit at 571-272-4200.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions